Citation Nr: 1018556	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease to include as due to exposure 
to herbicides and asbestos.  

2.  Entitlement to service connection for a claimed right 
adrenal gland growth.  

3.  Entitlement to service connection for claimed depression.  

4.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

5.  Entitlement to service connection for a claimed foot 
disorder.  

6.  Entitlement to service connection for a claimed stomach 
disorder to include due to exposure to diesel fuel and 
asbestos.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the RO.   

The issue of service connection for a right adrenal gland 
growth is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
finding referable to a lung disorder in service or for many 
years thereafter.  

2,  The Veteran has not presented credible assertions 
sufficient to establish a continuity of respiratory 
symptomatology beginning in and continuing after service.  

3.  The currently demonstrated chronic obstructive pulmonary 
disease is not shown to be due to documented Agent Orange 
exposure or another event or incident of the Veteran's period 
of active is service.  

4.  The Veteran currently is not shown to depression or a 
stomach or foot disorder that had its clinical onset in 
service or can be causally linked to an event or incident of 
his period of active service.  

5.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to excessive 
noise exposure incident to the Veteran's duties during his 
period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran's lung disability manifested by chronic 
obstructive pulmonary disease is not due to disease or injury 
that was incurred in or aggravated by active service; nor is 
it due to presumed Agent Orange exposure.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have a disability manifested by 
depression due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009). 

3.  The Veteran does not have a foot disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  The Veteran does not have a stomach disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009). 

5.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in 
November 2007, January 2008, April 2008, July 2008, and 
September 2008, prior to the initial adjudication of the 
claims.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in November 2007 and July 2008.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The private records from Dr. P.F. and Dr. C.H. were obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been obtained for 
review.  A VA examination was performed in 2008 in order to 
obtain medical evidence as to the nature and etiology of the 
claimed hearing loss.    

A VA examination to obtain a medical opinion as to the issues 
of service connection for chronic obstructive pulmonary 
disease, depression, a foot condition, or a stomach disorder 
has not been performed in this case.  However, such 
additional action is not indicated.  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As will be discussed, the Board finds that there is no 
reasonable possibility that further assistance in the form of 
an examination with medical opinion would aid in 
substantiating any of these claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. 
doc).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Service connection for chronic obstructive pulmonary disease

The Veteran asserts that his current lung disorder is due to 
the exposure to asbestos, diesel fuel and Agent Orange in 
service.  See the June 2008 statement.  He reports being 
exposed to asbestos in his barracks while serving in Korea.  

The Veteran also notes that his barracks was heated by diesel 
fuel and that his tactical site was sprayed with Agent 
Orange.  Moreover, he reports having had chronic obstructive 
pulmonary disease since service.  See the June 2008 
statement.  

There is competent evidence of a current diagnosis of chronic 
obstructive pulmonary disease.  An April 2007 pulmonary 
function test results show a diagnosis of moderate reactive 
obstructive airways defect.  CT scans of the lungs shows 
evidence of mild chronic obstructive pulmonary disease.  See 
the CT scan reports dated April 2007, July 2007 and March 
2008.  

However, there is no showing of lung findings or even 
respiratory complaints during service.  The Veteran's 
induction examination in August 1969 and separation 
examination dated in December 1971 show no diagnosis 
referable a respiratory disorder.  

The Veteran checked "no" on the report of medical history 
when asked if he had asthma, shortness of breath, pain or 
pressure in chest, or chronic cough.  

Thus, any current lay assertions of having had lung symptoms 
since service are in direct contradiction to earlier and thus 
more credible statements made by the Veteran during service.  
Hence, his statements alone are not sufficient to establish a 
continuity of symptomatology following service.  

The Veteran has related his current lung disorder was caused 
exposure to chemicals, diesel and asbestos in service.  The 
Veteran is competent to report that he had exposure in 
service since this is an observable event that the Veteran is 
capable of reporting.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).    

However, there is no evidence that the Veteran has medical 
expertise to render a medical opinion that such exposure to 
diesel or a diesel engine or to asbestos caused the current 
chronic obstructive pulmonary disease.   

The Veteran's own lay assertions that the lung disorder is 
medically related to exposure to chemicals, diesel or 
asbestos in service may be afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

The Veteran in this regard has submitted no competent 
evidence to support his lay assertions for the purpose of 
linking the claimed lung disease to any event or incident of 
his service.  

Moreover, the service personnel records show that the Veteran 
did not serve in the Republic of Vietnam during the 
applicable time period as set forth in 38 U.S.C.A.§ 1116.  

The Veteran is shown to have served in Korea from January 
1971 to February 1972.  He did not serve from April 1968 
through July 1969 along the Korean DMZ with the 2nd and 7th 
Infantry Divisions.  The service records show that the 
Veteran served with the 71st Artillery with the 8th Army.  
Therefore, there is no presumed exposure to herbicides for 
the period in question.  

Furthermore, there is no medical evidence that the Veteran 
has one of the enumerated disabilities listed under 38 C.F.R. 
§ 3.309(e).  Chronic obstructive pulmonary disease is not one 
of those listed under 38 C.F.R. § 3.309(e).  

The medical evidence of record establishes that this disorder 
was first diagnosed in 2007, many years after service 
separation.  

The Veteran has not identified any treatment for the chronic 
obstructive pulmonary disease before 2007.  The Board notes 
that this lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, there is showing of a continuity of treatment 
after service discharge.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, service connection for a lung disorder to 
include chronic obstructive pulmonary disease is not 
warranted.  


Service connection for depression, foot disability, and 
stomach disability

The Veteran asserts that he has experienced depression and 
foot and stomach trouble since service.  He reports possibly 
having flat feet due to marching and carrying a heavy pack in 
service.  Reportedly, his feet would hurt, making it hard to 
walk.  See the Veteran's November 2007 application for 
compensation.  He also relates his exposure to diesel fuel, 
Agent Orange and asbestos in the development of his 
depression and stomach problems.  See the Veteran's June 2008 
statement.  

However, the Veteran has presented no competent evidence to 
show that he currently is suffering from chronic depression 
or a stomach or foot condition due to service.  

Any of his own assertions are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters or render medical 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
The Veteran is not qualified to render a medical diagnosis.  

The Veteran claims he had foot problems in service.  The 
Veteran is competent to report observable symptoms such as 
pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, there is no competent evidence of current foot 
symptoms or a current diagnosis of a foot disability.  The 
Veteran has not described or reported any current foot 
treatment.  

Significantly, there are no complaints or findings of 
depression or a stomach or foot condition in service.  The 
August 1969 induction examination and December 1971 
separation examination reports show his feet and abdomen and 
mental status were normal.  

In the December 1971 report of medical history, the Veteran 
reported "no" when asked if he had or now has swollen or 
painful joints, foot trouble, frequent indigestion, stomach 
or intestinal trouble, frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia or nervous 
trouble of any sort.  

Accordingly, as discussed, this current lay assertions are 
not found to be credible for the purpose of establishing a 
continuity of symptomatology since service.  

The Veteran also has not identified any current medical 
evidence to establish a continuity of treatment for the 
claimed disorders since service.  There is no competent 
evidence to support the Veteran's lay assertions of having a 
current disability.  The Board notes that this lengthy period 
with no evidence of pertinent diagnosis or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997). 

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

Since there is no competent evidence of current disability, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  


Service connection for hearing loss

The Veteran reports having a hearing loss due to noise 
exposure in service.  This includes noise from diesel 
engines, automatic rifles and machine guns.  The Veteran 
certainly is competent to identify such noise exposure in 
service and to describe any decreased hearing manifestations 
during or since service.  See Grottveit, supra.  

The medical evidence of record establishes that the Veteran 
has current bilateral hearing loss disability in accordance 
with 38 C.F.R. § 3.385.  

The VA audiometric evaluation dated in February 2008 shows 
that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
65
LEFT
15
15
20
65
95

Significantly, on the authorized audiological evaluation upon 
separation examination from service in May 1970, the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
20
10
10
10
10

The February 2008 VA audiometric evaluation report indicates 
that the audiologist opined that the Veteran's sensorineural 
hearing loss was not related to his noise exposure in 
service.  

The audiologist noted that exposure to impulse sounds or 
continuous exposure could cause a temporary threshold shift 
which disappeared in 16 to 48 hours after exposure to loud 
noise.  The audiologist added that impulse sounds might also 
damage the structure of the inner ear resulting in immediate 
hearing loss and the continuous exposure to loud noise could 
damage the structure of the hair cells resulting in hearing 
loss.  

The audiologist opined that, since the damage was done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  Because the Veteran had normal hearing at 
service separation, the audiologist concluded that any noise 
exposure in service did not result in permanent hearing loss.  

However, on this record, the Board finds that the final 
hearing test in service did not address findings in the 
frequencies about the conversational voice range so as to 
fully support the audiologist's opinion.  

Given the nature of the current hearing disability and the 
credible assertions of excessive noise levels in service, the 
Board finds the evidence to be in relative equipoise in 
showing that the current sensorineural hearing disability as 
likely as not is due to a pattern of exposure to acoustic 
trauma that began while the Veteran was serving on active 
duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a bilateral hearing loss is warranted.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for claimed depression is denied.  

Service connection for a claimed foot disorder is denied.  

Service connection for a claimed stomach condition is denied.  

Service connection for a bilateral sensorineural hearing loss 
is granted.  



REMAND

Regarding the claim of service connection for a mass on the 
right adrenal gland, the Board finds that additional 
development is necessary before a decision can be made on the 
merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Veteran had genitourinary symptoms in service.  The 
service treatment records show that cystitis was diagnosed 
upon entry into service in August 1969.  A September 1970 
service treatment record indicates that the Veteran had a 
possible bladder infection.  He had pain with urination. 
Additional tests were ordered.  A February 1971 service 
treatment record indicates that the Veteran had recurrent 
bladder infections for three years.  The impression was that 
of nonspecific urethritis or possible cystitis.  

The medical evidence shows that the Veteran had a mass of the 
right adrenal gland.  See the July 2007 and March 2008 CT 
scan reports.   

Accordingly, an examination is needed to determine the likely 
etiology of the claimed right adrenal gland growth.  

The RO should also contact the Veteran by letter and request 
that he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent VA or 
non-VA treatment records showing treatment of the right 
adrenal mass and any related disorders.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claims 
including any evidence of in-service treatment for his 
claimed disability.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all VA or non-VA medical 
treatment of the right adrenal mass and 
any related genitourinary disorder.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  If the Veteran 
adequately identifies the health care 
providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA including any evidence of in-
service treatment for his claimed 
disabilities.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed right adrenal gland disorder.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current disability 
involving the right adrenal gland is due 
to any event or incident of his active 
service.    

The examiner in this regard should assess 
the significance to the documented 
genitourinary symptoms exhibited in 
service in light of his current findings.  

Any opinions expressed by the examiner 
should be accompanied by a clear 
rationale.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


